Citation Nr: 1510018	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  09-38 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for degenerative disc disease of the lumbar spine with narrowing at L3-L4.

2.  Entitlement to an initial rating greater than 10 percent for radiculopathy, left lower extremity.

3.  Entitlement to an initial rating greater than 10 percent for radiculopathy, right lower extremity.

(The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is the subject of a separate decision.)


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.

As noted above, the issue of entitlement to TDIU is the subject of a separate decision.  The basis for the two decisions is that the Veteran's representative in the TDIU claim specifically limited his representation in the VA Form 21-22a, received in November 2009, solely to entitlement to service connection for brain syndrome and apparently now, by extension, the TDIU claim.  The RO inadvertently provided this representative with a copy of the June 2013 rating decision on the low back and right and left lower extremity radiculopathy claims and in a July 2013 letter the representative specifically indicated that representation did not extend to these claims.  In the absence of a valid VA Form 21-22 or 21-22a as to the issues listed above, the Board concludes that the Veteran is unrepresented on these issues.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2013 rating decision, the RO granted entitlement to service connection for degenerative disc disease of the lumbar spine with narrowing at L3-L4; radiculopathy, left lower extremity; and radiculopathy, right lower extremity.  The RO assigned separate 10 percent ratings for each of these disabilities, all effective June 21, 2011.  The notification letter accompanying the rating decision indicates that it was mailed to the Veteran on June 4, 2013.  On June 3, 2014, the RO received a "Notice of Appeal - Back Claim," which indicated that the Veteran was in "Disagreement" with the disability percentages assigned in the May 2013 rating decision.  As a timely notice of disagreement has been filed, the claims must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC as to the issues of entitlement to initial increased ratings in excess of 10 percent disabling for degenerative disc disease of the lumbar spine with narrowing at L3-L4; radiculopathy, left lower extremity; and radiculopathy, right lower extremity.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




